Citation Nr: 1809759	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-23 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date prior to March 20, 2012, for the grant of service connection for cataracts with vitreous floaters.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to November 1956, from January 1957 to October 1961, and from December 1961 to June 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the Central Office in Washington, D.C. in November 2017.  A transcript of the hearing is included in the claims file.

The Veteran appealed a March 2017 rating decision assigning a noncompensable (zero percent) disability rating for a furuncle skin disorder by an August 2017 notice of disagreement (NOD).  As the record indicates that the RO is diligently developing this claim and the matter has not been certified for appellate review, the Board will not undertake review of the matter at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran initially filed a claim for entitlement to service connection for cataracts in December 2003.  

2.  In a January 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for cataracts because, although the Veteran was currently diagnosed with cataracts, the record did not show that his current cataracts disorder was related to or the result of his military service.  

3.  The Veteran was notified of the January 2005 rating decision by a January 2005 letter sent to his last known address at the time, he did not appeal this decision or submit new and material evidence within one year; thus, the January 2005 rating decision became final.

4.  A May 2007 rating decision granted service connection for diabetes mellitus, type II, effective February 23, 2006.  The RO explicitly determined in this rating decision that although the evidence showed the presence of current cataracts, dry eyes, and floaters in both eyes, the RO did not grant service connection or assign a separate disability rating for cataracts, dry eyes, or floaters because the medical evidence did not show that they were related to the Veteran's diabetes mellitus, type II.  

5.  The Veteran was notified of the May 2007 rating decision by a May 2007 letter sent to his last known address at the time, he did not appeal this decision as it pertained to cataracts, dry eyes, or floaters, or an increase in the disability rating for diabetes mellitus, type II, or submit new and material evidence within one year; thus, the May 2007 rating decision became final.

6.  The next claim for service connection for cataracts with vitreous floaters  was received by VA on March 20, 2012, in the form of a formal claim for entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities; there is no evidence of any intervening claim for cataracts.


CONCLUSION OF LAW

The criteria for an effective date prior to March 20, 2012, for the grant of service connection for cataracts with vitreous floaters have not been met.  38 U.S.C. §§ 5103(a), 5107, 5110 (2012); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.156, 3.159, 3.400 (2017); 38 C.F.R. § 3.155(a) (2012)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has not raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  In June 2014 and July 2017 statements, the Veteran contended that VA failed to ascertain certain private treatment records from the Dewitt Hospital for a period of time.  However, the Board notes that the claims file contains the Veteran's service treatment and personnel records, and VA and private medical records, including those private treatment records noted in the June 2014 and July 2017 statements.  The Veteran has not identified any outstanding records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The Veteran is seeking an earlier effective date for the grant of service connection for his cataracts with vitreous floaters disability, which is associated with his service-connected diabetes mellitus, type II disability.  In his December 2013 NOD and June 2014 substantive appeal to the Board (VA Form 9), he asserted that the grant of service connection should have been effective since December 2003, as that is the first time he filed a claim for cataracts with VA.  Alternatively, the Veteran and his representative contended during the November 2017 Board hearing that this claim should be effective February 23, 2006, as that is when the Veteran filed a claim for service connection for diabetes mellitus, type II.   

The law regarding effective dates provides that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a). 

This statutory provision is implemented by a VA regulation, which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400. For claims specifically reopened on the basis of new and material evidence after a final disallowance under 38 C.F.R. § 3.156(a), the effective date is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

For claims received on or after March 24, 2015, VA amended its regulations governing how to file a claim.  The effect of the amendment was to standardize the process of filing claims, as well as the forms accepted, in order to increase the efficiency, accuracy, and timeliness of claims processing, and to eliminate the concept of informal claims.  See 38 C.F.R. § 3.155 (2017); 79 Fed. Reg. 57660-01.  However, prior to the effective date of the amendment, VA law provided that any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim. 

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  Even with respect to informal claims, such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (for claims received prior to March 24, 2015). 

The record shows that the Veteran initially filed a claim for entitlement to service connection for cataracts that was received by VA on December 18, 2003.  He underwent a VA examination in August 2004, which showed the presence of and diagnoses for: diabetes mellitus, type II, which was present for a year but without any evidence of background diabetic retinopathy; bilateral immature cataracts; a refractive error; and, vitreous floaters in the left eye.  The Board notes that this examiner did not attribute the Veteran's bilateral cataracts or left eye vitreous floaters to his diabetes mellitus, type II, for which service connection was not in effect at the time.  In a January 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for cataracts because although the Veteran was currently diagnosed with cataracts, the record did not show that his current cataracts disorder was related to or the result of his military service.  The Veteran was notified of the January 2005 rating decision by a January 2005 letter sent to his last known address at the time, he did not appeal this decision or submit new and material evidence within one year; thus, the January 2005 rating decision became final.  

In a June 2014 statement, the Veteran contended that he submitted new and material evidence when he submitted a December 2005 letter from a private doctor discussing his complaints of cataracts and diagnosis of diabetes mellitus.  A review of this letter shows that the private doctor noted the Veteran's complaints of epiphora, and "itchy eyes and floaters."  The letter also noted that the Veteran had a history of floaters and a history of non-insulin-dependent diabetes mellitus.  The doctor noted that her impression was that the Veteran had dry eye syndrome and non-insulin-dependent diabetes mellitus without bilateral retinopathy.  She recommended that he continue using Systane eye drops four times per day.  Although this private letter is dated in December 2005, the record shows that the Veteran submitted this letter in August 2006, which is outside of one year of notice of the January 2005 rating decision denying his service connection claim for cataracts.  Furthermore, assuming that this private letter was received within one year of the January 2005 notice of the denial of service connection for cataracts, this private letter is not new and material evidence as the letter does not show or suggest a causal connection between the Veteran's current cataracts, or any other eye symptom, and his active duty service or a service-connected disability, including diabetes mellitus, type II.  As the Veteran did not appeal the January 2005 rating decision or submit new and material evidence within one year, the rating decision became final.  

The record shows that the Veteran initially filed a claim for service connection for diabetes mellitus, type II that was received by VA on February 23, 2006.  The Veteran was afforded a VA examination in September 2006 for his diabetes disability claim during which he stated that his diabetes affected his eyes, which resulted in cataracts, floaters, and dry eyes.  He stated that these eye symptoms have been present for several years and that he was treated frequently by an ophthalmologist.  A physical examination showed the presence of cataracts in both eyes; however, the examiner did not attribute the Veteran's bilateral cataracts to his diabetes disability.  Nearly identical eye complaints were noted in an October 2006 VA examination report for diabetes mellitus, except that the Veteran stated that his eye symptoms were present for approximately five years, he used Restasis to treat his dry eye symptoms, and he saw an ophthalmologist every two months.  The examiner determined that the Veteran's bilateral eyes were within normal limits, and did not indicate that any abnormal eye symptoms were due to the Veteran's diabetes.  

Furthermore, a December 2006 VA examination for the Veteran's eyes showed diagnoses of diet-controlled, type II diabetes for the previous five years with no evidence of background diabetic retinopathy; bilateral cataracts; bilateral vitreous floaters; bilateral pinguecula; bilateral dry eye syndrome; and, a refractive error.  The examiner noted that the Veteran complained of painless and progressive degradation of his vision in both eyes for the previous two years.  He was noted to be taking an eye lubricant to treat his symptoms.  Although this examiner provided a physical examination of the Veteran's eyes, which included his visual acuity and visual field results, the examiner did not note that the Veteran's eye symptoms were caused or associated with his diabetes mellitus, type II disability.  In fact, the examiner only noted that the Veteran did not have background diabetic retinopathy due to his diabetes mellitus.  

Additionally, the Board notes that May 2006 and August 2006 VA treatment records show the presence of diabetes mellitus, type II but do not show any abnormal eye symptoms or diagnoses of cataracts or other eye disorders.  In fact an August 2006 VA progress note showed that the Veteran had no eyesight problems.  However, an August 2006 VA examination for psychiatric symptoms showed past medical histories for non-insulin-dependent diabetes mellitus and cataracts.  

A May 2007 rating decision granted service connection for diabetes mellitus, type II, effective February 23, 2006, and assigned a disability rating of 10 percent.  During the November 2017 Board hearing, the Veteran and his representative contended that February 23, 2006, should be the effective date for the grant of service connection for cataracts with vitreous floaters because the RO should have adjudicated the Veteran's bilateral eye symptoms in conjunction with rating his diabetes mellitus disability.  Specifically, they contended that that the RO failed to grant a separate compensable disability rating for the Veteran's cataracts with vitreous floaters disability in the May 2007 rating decision as required by VA rating criteria.  The Board notes that VA rating criteria instruct that compensable complications of diabetes should be rated separately, unless they are part of the criteria used to support a 100 percent evaluation, while noncompensable complications of diabetes are considered part of the diabetic process.  See 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913, at Note (1) (2017).  However, a thorough review of the May 2007 rating decision shows that the RO explicitly determined that although the evidence showed the presence of current cataracts, dry eyes, and floaters in both eyes, the RO did not grant service connection or assign a separate disability rating for cataracts, dry eyes, or floaters because the medical evidence did not show that they were related to the Veteran's diabetes mellitus, type II.  The Veteran was notified of the May 2007 rating decision by a May 2007 letter sent to his last known address at the time, he did not appeal this decision as it pertained to cataracts, dry eyes, or floaters, or an increase in the disability rating for diabetes mellitus, type II, or submit new and material evidence within one year; thus, the May 2007 rating decision became final.  

The record shows that the next claim for service connection for cataracts with vitreous floaters was received by VA on March 20, 2012, and there is no evidence of any intervening claim for cataracts.  Specifically, the Veteran filed an application for increased compensation based on unemployability (VA Form 21-8940) on that date.  The RO also construed this claim for entitlement to a TDIU as a claim for an increased rating for all of the Veteran's service-connected disabilities, which included diabetes mellitus, type II.  The Veteran underwent a May 2012 VA examination for diabetes, which showed for the first time that his bilateral cataracts were a complication of his service-connected diabetes disability.  Additionally, a November 2012 VA examination for his eyes showed that his bilateral cataracts and bilateral vitreous floaters were at least as likely as not due to his diabetes disability.  Based on these two examinations, the RO granted service connection in an April 2013 rating decision for cataracts with vitreous floaters associated with diabetes mellitus, type II, effective March 20, 2012.  

Overall, the evidence does not reflect that the Veteran filed any additional claim for service connection for bilateral cataracts and/or vitreous floaters following the final May 2007 rating decision until March 20, 2012, when he filed a VA Form 21-8940.  As a result of this application for entitlement to a TDIU, the RO determined that the Veteran was seeking an increased rating for his service-connected diabetes disability.  Based upon the May 2012 and November 2012 VA examinations, which showed for the first time that the Veteran's bilateral cataracts and bilateral vitreous floaters were caused by or associated with his diabetes mellitus, the RO granted service connection for cataracts with vitreous floaters and awarded benefits effective March 20, 2012, the date the TDIU claim was received by VA. 

The applicable laws and regulations afford no equitable relief.  See 38 U.S.C. § 7104(c) (2012); see also McCay v. Brown, 106 F.3d 1577, 1581 (1997) (VA cannot grant a monetary payment where Congress has not authorized such a payment or the recipient does not qualify for such a payment under applicable statutes).  Thus, there is no basis on which an earlier effective date may be assigned for the disability on appeal, and the proper effective date is March 20, 2012.  Accordingly, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.  See 38 U.S.C. § 5110(a); 38 C.F.R. §§ 3.155(a), 3.400.

The Board notes that it appreciated the Veteran traveling to Washington, D.C., for his hearing before the undersigned.  


ORDER

An effective date prior to March 20, 2012, for the grant of service connection for cataracts with vitreous floaters is denied.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


